Exhibit 10.3

 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of April 7, 2014 is by and
among The Bank of New York Mellon Trust Company, N.A., not in its individual
capacity, but solely as successor-in-interest to JPMorgan Chase Bank, National
Association, not in its individual capacity, but solely as Guarantee Trustee
(herein, together with its successors in interest, the “Guarantee Trustee”),
PacWest Bancorp, a Delaware corporation (the “Successor Guarantor”), and
CapitalSource Inc., a Delaware corporation (the “Parent Guarantor”), under the
Parent Guarantee Agreement referred to below.

 

RECITALS

 

WHEREAS, the Guarantee Trustee and the Parent Guarantor are parties to that
certain Parent Guarantee Agreement dated as of September 29, 2006 (the “Parent
Guarantee Agreement”), pursuant to which the Parent Guarantor agreed to pay in
full the Parent Guarantee Payments with respect to the Notes of CapitalSource
Finance LLC, a Delaware limited liability company and wholly owned subsidiary of
the Parent Guarantor, due October 30, 2036;

 

WHEREAS, as permitted by the terms of the Parent Guarantee Agreement, pursuant
to an Agreement and Plan of Merger, dated as of July 22, 2013, as amended, the
Parent Guarantor will merge with and into the Successor Guarantor (the “Merger”)
with the Successor Guarantor as the surviving corporation; and

 

WHEREAS, the parties hereto are entering into this Assignment and Assumption
Agreement pursuant to, and in accordance with, Article IX of the Parent
Guarantee Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantee Trustee, the Parent Guarantor and the Successor Guarantor hereby agree
as follows:

 

SECTION 1.                         Definitions.  All capitalized terms used
herein that are defined in the Parent Guarantee Agreement, either directly or by
reference therein, shall have the respective meanings assigned them in the
Parent Guarantee Agreement except as otherwise provided herein or unless the
context otherwise requires.

 

SECTION 2.                         Assumption of Obligations.

 

(a)                                 Pursuant to, and in compliance and
accordance with, Section 9.1 of the Parent Guarantee Agreement, the Successor
Guarantor hereby expressly assumes the due and punctual payment of the Parent
Guarantee Payments and the performance of every covenant and obligation of the
Parent Guarantor to be performed under the Parent Guarantee Agreement on the
part of the Parent Guarantor to be performed or observed.

 

--------------------------------------------------------------------------------


 

(b)                                 Pursuant to, and in compliance and
accordance with, Section 9.3 of the Parent Guarantee Agreement, the Successor
Guarantor succeeds to, and is substituted for, and may exercise every right and
power of, the Parent Guarantor under the Parent Guarantee Agreement, with the
same effect as if the Successor Guarantor had been named as the Parent Guarantor
in the Parent Guarantee Agreement, and the Parent Guarantor is discharged from
all obligations and covenants under the Parent Guarantee Agreement and the
Notes.

 

(c)                                  The Successor Guarantor also succeeds to,
and is substituted for, and may exercise every right and power of, the Parent
Guarantor under (i) the Amended and Restated Trust Agreement, dated as of
September 29, 2006 (the “Trust Agreement”), and (ii) the Indenture, with the
same effect as if the Successor Guarantor had been named as the Parent Guarantor
in such agreements, and the Parent Guarantor is discharged from all obligations
and covenants under the Trust Agreement and the Indenture.

 

SECTION 3.                         Representations and Warranties.  The
Successor Guarantor represents and warrants that (a) it has all necessary
corporate power and authority to execute and deliver this Assignment and
Assumption Agreement and to perform the Parent Guarantee Agreement, (b) it will
be, upon the effectiveness of this Agreement the successor of the Parent
Guarantor pursuant to the Merger effected in accordance with applicable law,
(c) it is a corporation organized and existing under the laws of Delaware,
(d) immediately after giving effect to the Merger and this Assignment and
Assumption Agreement, no Event of Default, and no event that, after notice or
lapse of time, or both, would constitute an Event of Default, has happened and
is continuing and (e) this Assignment and Assumption Agreement is executed and
delivered pursuant to Section 9.1 of the Parent Guarantee Agreement and does not
require the consent of the Holders.  The Parent Guarantor represents and
warrants that immediately before giving effect to the Merger and this Assignment
and Assumption Agreement, no Event of Default, and no event that, after notice
or lapse of time, or both, would constitute an Event of Default before giving
effect to the Merger and this Assignment and Assumption Agreement, has happened
and is continuing.

 

SECTION 4.                         Conditions of Effectiveness.  This Assignment
and Assumption Agreement shall become effective simultaneously with the
effectiveness of the Merger, provided, however, that:

 

(a)                                 the Guarantee Trustee shall have executed
and delivered a counterpart of this Assignment and Assumption Agreement and
shall have received one or more counterparts of this Assignment and Assumption
Agreement executed by the Parent Guarantor and the Successor Guarantor;

 

(b)                                 the Guarantee Trustee shall have received an
Officers’ Certificate stating that (i) in the opinion of the signers, the Merger
and this Assignment and Assumption Agreement comply with Article IX of the
Parent Guarantee Agreement and (ii) in the opinion of the signers, all
conditions precedent therein provided for relating to the Merger have been
complied with;

 

2

--------------------------------------------------------------------------------


 

(c)                                  the Guarantee Trustee shall have received
an Opinion of Counsel stating that (i) the Merger and this Assignment and
Assumption Agreement comply with Article IX of the Parent Guarantee Agreement
and (ii) all conditions precedent therein provided for relating to the Merger
have been complied with, subject to the assumptions and qualifications set forth
therein; and

 

(d)                                 the Successor Guarantor and the Parent
Guarantor shall have duly executed and filed with the Secretary of State of the
State of Delaware the Certificate of Merger in connection with the Merger.

 

SECTION 5.                         Reference to the Parent Guarantee Agreement.

 

(a)                                 Upon the effectiveness of this Assignment
and Assumption Agreement, each reference in the Parent Guarantee Agreement to
“this Parent Guarantee Agreement,” “hereunder,” “herein” or words of like import
shall mean and be a reference to the Parent Guarantee Agreement, as affected,
amended and supplemented hereby.

 

(b)                                 The Parent Guarantee Agreement, as amended
and supplemented hereby, shall remain in full force and effect and is hereby
ratified and confirmed.

 

SECTION 6.                         Execution in Counterparts.  This Assignment
and Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same instrument.

 

SECTION 7.                         Governing Law; Binding Effect.  This
Assignment and Assumption Agreement shall be governed by and construed in
accordance with the laws of the State of New York and shall be binding upon the
parties hereto and their respective successors and assigns.

 

SECTION 8.                         The Guarantee Trustee.  The Guarantee Trustee
shall not be responsible in any manner whatsoever for or in respect of the
validity or sufficiency of this Assignment and Assumption Agreement or the due
execution thereof by the Parent Guarantor or the Successor Guarantor.  The
recitals of fact contained herein shall be taken as the statements solely of the
Parent Guarantor or the Successor Guarantor, and the Guarantee Trustee assumes
no responsibility for the correctness thereof.

 

[Signatures on following page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first written
above.

 

 

 

CapitalSource Inc.

 

 

 

 

 

 

 

By:

/s/ John A. Bogler

 

 

Name:

John A. Bogler

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PacWest Bancorp

 

 

 

 

 

 

 

By:

/s/ Victor R. Santoro

 

 

Name:

Victor R. Santoro

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

The Bank of New York Mellon Trust Company, N.A., not in its individual capacity,
but solely as Guarantee Trustee

 

 

 

 

 

By:

/s/ Esther Antoine

 

 

Name:

Esther Antoine

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------